DETAILED ACTION
Applicant’s response, filed 26 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Status of Claims
Claims 3 and 6-7 are cancelled.
Claims 1-2 and 4-5 are pending.
Claims 1-2 and 4-5 are rejected.
Claims 1-2 and 4-5 are objected to.

Priority
The effective filing date of the claimed invention is 12 Nov. 2020.

Drawings
The objection to the drawings received 27 Aug. 2021 in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the replacement drawings received 26 April 2022.
The drawings received 26 April 2022 are accepted.

Claim Objections
The previous objection to claim 1 in the Office action mailed 03 Feb. 2022 has been withdrawn in view of claim amendments received 26 April 2022.
The objection to claims 3 and 6-7 in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 26 April 2022.
Claims 1-2 and 4-5 are objected to because of the following informalities. This objection is newly recited and/or newly recited and necessitated by claim amendment.
Claim 1 recites “…(3) representing the maximum frequent positive and negative sequential patterns graphically; wherein includes: constructing…”. The claim should be amended to clarify what step the wherein clause is further limiting and to replace the colon following “graphically” with a comma, such that the claim recites “…graphically, wherein the representing includes…”.
Claim 1 recites “…where: j represents the base type in the nth positions in the sequence…”, which is a grammatical error and should recite “…in the nth position..”.
Claim 2 recites “…i)…; and ii)….; and iii)…”, which is a grammatical error and should only include an “and” after the penultimate step in the claim to recite “…i)…; ii)…; and iii)…”.
Claim 2 recites “The similarity analysis method of… Claim 1…with the f-NSP algorithm …”. Each claim must be the object of a sentence and begin with a capital letter and end with a period. See MPEP 608.01(m). Therefore, claim 2 should be amend to remove the capital letters recited in the claim, except for in the first word of the claim. For example, the claim could be amended to recite “The similarity analysis method of…claim 1…”.
Claim 2 recites “..i) obtain all positive frequent sequences…,including: a)…; and b)…”. The substeps “a)” and “b)” should be further indented so they include an additional indentation relative to steps “i)”, “ii)”, and “iii)”. 
Claim 2 recites “…i)…b)… obtain…; prune…; store…; based on this method, output…; wherein the minimum…”, which is a grammatical error and should include a comma, rather than  semicolon, before the wherein clause, and should include an “and” after the penultimate member of the list of steps in step b). Thus, claim 2 should recite “…obtain…; prune…; store…; and based on this method, output…, wherein the minimum support…”.
Claim 2 recites “…ii) generate the corresponding NSCs based on…; wherein NSC refers to a negative candidate sequence, while positive frequent sequences are collectively referred to as positive sequences”. Given the limitation “NSC refers to…” only serves to define the NSC and positive frequent sequences, and is not a separate method step in the claim, the claim should be amended to replace the semicolon before wherein with a comma to recite”…ii) generating the corresponding NSCs based on…, wherein NSC refers to a negative candidate sequence and positive frequent sequences are collectively referred to as positive sequences”.
Claim 2 recites “…iii) calculate the support of the negative candidate sequences b bit operations; wherein the support….”. Because the wherein clause serves to further limit the step of calculating the support and is not a separate step in the claim, the claim should be amended to replace the semicolon before wherein with a comma to recite “…iii) calculate the support…, wherein the support…”.
Claim 2 recites “The similarity analysis method…according to Claim 1, which is characterized in that the mining of the dataset D with the f-NSP algorithm in step (2) comprises steps as follows:…; wherein through step (2), obtain 12 maximum frequent positive and negative sequential patterns”, which is nonsensical and also should include an “and” before the wherein clause in the last limitation of the claim; the claim should be amended to recite “The similarly analysis method…according to Claim 1…; and wherein in step (2), 12 maximum frequent positive and negative sequential patterns are obtained”.
Claim 4 recites “…according to Claim 1…Step (4)”, which is a grammatical error and should recite “…according to claim 1…step (4)”.
Claim 5 recites “…according to Claim 4…in Step (4)”, which is a grammatical error and should recite “…according to claim 4…step (4)”.
Claim 5 recites “…a DTW algorithm”, which recites an abbreviation before defining what the abbreviation means. Claim 5 should be amended to recite “…a dynamic time warping (DTW) algorithm…”.
Claim 5 recites “…let the time sequences obtained through the transformation of the different DNA sequences be…, wherein s1(t) and s2(t) are two different time sequences, each time sequence corresponding to a single DNA sequence of the DNA sequences..”. To clarify that the time sequences correspond to a single DNA sequence of the different DNA sequences for which the time sequences were obtained, claim 5 should be amended to recite “…each time sequence corresponding to a single DNA sequence of the different DNA sequences”.
Claim 5 recites “…wherein s1(t) and s2(t) are two different time sequences…and their length be m and n, respectively”, which is a grammatical error and should recite “…, and wherein their lengths are m and n, respectively”.
Claim 5 recites “…sort the elements according to their time positions….; wherein, in the matrix,…the set formed by…is referred to as a warping path”. Because the limitation regarding the warping path only serves to define an element of the matrix constructed in the previous step, and the wherein clause is not its own step in the claim, the semicolon before the wherein clause should be amended to recite a comma, such that the claim recites “…sort the elements according to their time positions…, wherein, in the matrix…”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 26 April 2022 regarding the claim objections have been fully considered but they are not persuasive. 
Applicant remarks that Applicant believes all errors are corrected in the amendment to the claims (Applicant’s remarks at pg. 1, para. 4).
This argument is not persuasive. Regarding the objection to claim 1, the above objection is newly recited. Regarding the objection to claims 2 and 4-5, the objections are previously recited and have not been address by the amendments to the claims for the reasons discussed in the above rejection.

Claim Interpretation
Claim 1 recites “…(2)… utilize the f-NSP algorithm”. Applicant’s specification at para. [00010] defines a f-NSP algorithm to be an algorithm that uses bitmaps to store PSP (positive sequential pattern) data and calculates the NSC (negative sequential pattern) support through bit manipulations by creating a bitmap for a PSP with a size greater than 1, if a positive sequence is included in the ith data sequence, set the ith position of the bitmap of the positive sequence to 1, otherwise setting it to 0. 
Claim 1 recites “maximum frequent positive and negative sequential patterns” in step (2) of the claim. Applicant’s specification at para. [00095] discloses that a maximum frequent pattern is a pattern whose super sequences are infrequent. Furthermore, in the context of pattern mining, a maximum frequent itemset (here a pattern) is understood by one of ordinary skill in the art to refer to an itemset that has no immediate supersets that are frequent (i.e. have support above a threshold). Therefore, the maximum frequent positive and negative sequential patterns are interpreted to be patterns whose super sequences (larger sequences containing the positive/negative sequential pattern) are infrequent. 
Claim 2 recites “…i)…a GSP algorithm”. Applicant’s specification at para. [00018] describes that the GSP algorithm is a mining algorithm, such that in light of Applicant’s specification, one of ordinary skill in the art would understand the GSP algorithm to refer to the generalized sequential pattern algorithm, which is known to one of ordinary skill in the art. 
Claim 2 recites “…positive frequent sequences”. Applicant’s specification at para. [00087] and [00095] discloses that a frequent sequential pattern is a sequential pattern with a level of support above a threshold level of a support. Therefore, frequent sequences are interpreted to refer to sequences with support above a particular threshold. 
Claim 2 recites “MPS(ns)”, which is defined by claim 2 to refer to the largest positive subsequence of the negative sequence ns. 
Claim 2 recites “1-negMS”, which is defined by claim 2 to refer to the sequence consisting of MPS(ns) (i.e. the largest positive subsequence of ns) and a negative element a in ns. 

Claim Interpretation-35 USC § 112(f)
The interpretation of the various modules in claim 6 under 35 U.S.C. 112(f) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of this claim received 26 April 2022.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 6 under 35 U.S.C. 112(a) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of this claim received 26 April 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2 and 4 in para. [037]-[040], [042]-[044], [047]-[049], [051], [054], [056], [063]-[064] under 35 U.S.C. 112(b) in the in the Office action mailed 03 Feb. 2022 has been withdrawn in view of claim amendments received 26 April 2022.
The rejection of claims 3 and 6-7 under 35 U.S.C. 112(b) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 26 April 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is previously recited and/or newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(4) similarity analysis of DNA sequence by calculating the similarity of different DNA sequences…”. Because claim 1 does not include an “a” or “the” between “similarity analysis of” and “DNA sequence”, it’s unclear if the claim intends to require performing the similarity analysis on the DNA sequence for which the (1) data preprocessing and (2) frequent pattern mining steps were performed on, or if the similarity analysis can be performed on a different DNA sequence. If Applicant intends for the DNA sequence to be the same DNA sequence for which the data preprocessing and pattern mining was performed in, then it’s further unclear if the different “DNA sequences” for which the similarity is calculated is intended to include the DNA sequence and compare the DNA sequence to other, different DNA sequences, or if the similarity analysis is intended to be performed for different sequences within the DNA sequence (e.g. be performed between the maximum negative and positive sequential patterns). Last, given the preamble of the claims recites “A similarity analysis method of negative sequential patterns”, it’s further unclear if the similarity analysis is intended to be performed with the maximum negative sequential patterns (or both the maximum negative and positive sequential patterns) determined from the DNA sequence, or if the similarity analysis can be performed on the original DNA sequence, and furthermore if the claims intend to perform the similarity analysis between the negative/positive sequential patterns of the same DNA sequence, or if the analysis is intended to be performed between the negative/positive sequential patterns of different DNA sequences. As such, the metes and bounds of the claims are unclear. Applicant’s specification at para. [000114]-[000116] discloses the similarity analysis is performed for the maximum negative and positive negative sequential patterns. Therefore, for purpose of examination, the similarity analysis is interpreted to be performed between the maximum negative and positive sequential patterns of the DNA sequence, as suggested by the preamble of the claim and Applicant’s specification. However, clarification is requested as to what the similarity analysis is intended to be performed between.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…wherein A, G, T, and C…and their corresponding negative sequence unit vectors –A, -G, -T, and –C are shown as in equations (I) to (VIII): (b + di) -> A(I)….(-d + bi) -> -C(VIII), where:…”. It’s unclear if the limitation is intending to merely define how the nucleotides and their negative counterparts are being represented generally, or if the limitation intends to further limit how the nucleotides and their negative counterparts are being represented within the purine pyrimidine graph. Furthermore, the metes and bounds of equations I through VIII are unclear because the meaning of the arrow between, for example in equation I, (b + di) and A is unclear. For example, it’s unclear if the equations are intending to set the value of the nucleotide (e.g. A) to the value in parenthesis (e.g. (b + di), as an equal sign would, or if the arrow intends to have some other meaning. As such, the metes and bounds of the claim is unclear. It is noted that the claim later sets forth the values of y(j) to be one of the values on the left side of equations I through VIII (with the values for b and d substituted into the equation), depending on the nucleotide at position j.  If the limitation regarding equations I through VIII is merely intended set forth the value of y(j) depending on the nucleotide at position j, then the limitation regarding the nucleotides and their negative counterparts being shown as equations (i) to (VIII), including the definitions of the variables b and d, can be deleted in order to decrease redundancy in the claims, and the limitation regarding y(j) can be clarified to specify that this is how the maximum frequent positive/negative sequential patterns are graphically represented (this is discussed further in the 112(b) rejection below). 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…the base pn of a DNA sequence is shown in the equation (IX): s(n) =….,wherein pn refers to any base of the DNA sequence”. First, there is insufficient antecedent basis for “the base pn” in the claim because claim 3, nor claim 1 from which claim 3 depends, recites “a base pn”. It’s further unclear whether “the base pn of a DNA sequence” is intended to refer to a base within the maximum frequent positive and negative sequential patterns, given this limitation is part of the steps for representing the maximum frequent positive and negative sequential patterns graphically, or if a DNA sequence is not required to refer to one of the maximum frequent positive and negative sequential patterns. Furthermore, it’s unclear if by the language “the base pn of a DNA sequence is shown in the equation…” is intended to define how a base of a DNA sequence is represented generally, or if the limitation intends to further limit how a DNA sequence is being represented within the purine pyrimidine graph. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is not interpreted to define how the base is represented in the purine pyramiding graph, and is instead only used for converting the maximum frequent positive and negative sequential patterns into number sequences as later recited in the claim.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…“…the base pn of a DNA sequence is as shown in the equation (IX): s(n) = s(0) + Σj=1 y(j) (IX)…where: j represents the base type in nth positions in the sequence…; and converting the maximum frequent positive and negative sequential patterns into number sequences with the equation (X)”. First, given equation (X) only defines variables within the formula (IX) for converting a base position to a number, it’s unclear if claim 1 intends for the converting to use the formulas (IX) and (X), or only equation (X).  As such, the metes and bounds of the claim is unclear. For purpose of examination, the converting is interpreted to be performed using equations (IX) and (X). Examiner recommends amending the claims to recite “..constructing a purine pyramiding graph…; and converting the maximum frequent positive and negative sequential patterns into number sequences, wherein converting the maximum frequent positive and negative sequential patterns into number sequences comprises: for each position of each of the frequent positive and negative sequential patterns: converting the position n of the DNA sequence as shown in equation (IX): s(n) =…, wherein s(0)=0 and y(j) satisfies the equation (X):….” to clarify what elements of the DNA sequences are being converted to number sequences. If Applicant intends for the conversion to be related to the purine pyramid graph (e.g.  equations I through VIII are related to equation X), then the claims should be amended to clarify this.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(5) identifying missing gene segments that trigger underlying diseases”. It’s unclear what DNA sequence(s) the missing gene segments are intended to be identified in. For example, it’s unclear if the missing gene segments are intended to be identified a DNA sequence of the different DNA sequences recited in step (4) and/or the DNA sequence that is represented by numbers recited in step (1). As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 1 is interpreted to identify missing gene segments in the DNA sequence of step (1). Clarification is requested.
Claim 2 is indefinite for recitation of “…i)…b)…prune the candidate sequence set C2 by using an Apriori’s character and determine a support of the remaining sequences through scanning the candidate sequence set C2”. The metes and bounds of “Apriori’s character” are unclear, and thus it’s unclear what embodiments of pruning the candidate sequence set C2 are intended to be included within the metes and bounds of pruning the candidate sequence set C2 by using the Apriori’s character. Applicant’s specification at para. [00085] discloses the candidate sequence set can be pruned by Apriori’s character, and para. [00022] discloses the Apriori’s character indicates that all non-empty subsets of any frequent item set must also be frequent; however, this does not serve to clarify what Apriori’s character is nor how it is used to prune a candidate sequence set. While, Apriori is understood by one of ordinary skill in the art to refer to the Apriori algorithm, it’s unclear which character is intended to be “Apriori’s character”. For example, Jain (A beginner’s tutorial on the apriori algorithm in data mining with R implementation, 2017, HackerEarth, pg. 1-16; previously cited) overviews the apriori algorithm and discloses various variables of the algorithm, including support, confidence, lift, and conviction (pg. 5-6). Furthermore, Jain discloses the apriori algorithm involves pruning the candidates by checking if their support is above a threshold (pg. 8, steps 4-5; pg. 10, step 2). Therefore, if Applicant intends for apriori’s character to refer to the support for a candidate, then it’s further unclear in what way “Apriori’s character” is intended to be different than “a support” also recited in step b) of claim 2. If Apriori’s character is intended to be the support of a candidate,  the claim already involves pruning the candidate sequence set using the support of the candidates, and thus require determining a support for each of the candidates within the candidate sequence sets; given claim 2 recites “..determine a support of the remaining sequences through scanning the candidate sequence set C2”, it’s unclear whether the support is determined for each of the sequences in the candidate sequence set C2, as would be the case if the sequence set was pruned by the support, or if the support is determined only for the remaining sequences after pruning, in which case, it’s further unclear in what way the candidate sequences are pruned. As such, the metes and bounds of the claims are unclear. Given the Apriori algorithm involves determining a level of support, or frequency of occurrence, and pruning a candidate set by eliminating items with a support less than a threshold, as shown by Jain (pg. 8 steps 4-5; pg. 10, steps 1-2), the limitation is interpreted to mean the candidate sequence set C2 is pruned by using a level of support, interpreted to be the same as apriori’s character. Clarification is requested.
Claim 2 is indefinite for recitation of “…b)…based on this method, output sequence pattern L3 of length 3, sequence pattern L4 of length…, until no new sequence patterns can be mined…”. It’s unclear which method steps used to output sequence pattern L3, L4, etc., are encompassed within the metes and bounds of “…based on this method”. For example, it’s unclear if the limitation is intended to require the steps of generating a set Cn of candidate sequence patterns with a length of n through join operations, prune the candidate sequence set Cn by using the Apriori’s character, determining the support of the remaining sequences, etc. for each of lengths 3-n, or if the claims only intend to require a subset of the above steps for outputting sequence patterns 3-n. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the same steps used to generate and output sequence pattern L2 are performed for the lengths of 3 through n, thus outputting sequence patterns L3 through Ln. 
Claim 2 is indefinite for recitation of “…ii) generate corresponding NSCs based on the positive frequent sequences; … for a k-size PSP, its NSCs are generated by changing…”. Given the NSCs are generated based on the positive frequent sequences, it’s unclear if a PSP (positive sequential pattern) is intended to be the same as a positive frequent sequence, or if a PSP is a different sequence element than a positive frequent sequence. If Applicant intends for the PSP to be different than a positive frequent sequence, then it’s unclear if the claim intends to require generating NSCs for both the positive frequent sequences and the PSPs given the claim only describes how NSCs for a k-sized PSP are generated but does not positively recite a step of generating NSCs for each k-size PSP. If Applicant intends for the PSP to refer to a positive frequent sequence, then it’s further unclear if the limitation “for a k-size PSP, its NSCs are generated…” is intending to further limit the step of generating the corresponding NSCs based on the positive frequent sequence, or if the limitation is intended to be a separate positively recited step such that the claims also require generating NSCs for a k-size PSP in addition to the corresponding NSCs based on the positive frequent sequences. Last if Applicant intends for the limitation “for a k-size PSP” to further limit the step of generating the corresponding NSCs, it’s further unclear if the claim intends to require that each of the positive frequent sequences (or PSPs) are generated by “changing any m non-adjacent…”, or if the claim intends to only require a single k-size PSP/positive frequent sequence of the positive frequent sequences to be generated by “changing any non-adjacent…”. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean the PSPs are the same as the positive frequent sequences, and the limitation “for a k-size PSP, its NSCs are generated by changing…” further limits the step of generating the corresponding NSCs based on all the positive frequent sequences and requires that each positive frequent sequence has its NSCs generated according to the limitation. If Applicant intends for the claim to reflect this interpretation, the claim should be amended to further limit the generating step using a wherein clause, rather than a semicolon.
Claim 2 is indefinite for recitation of “iii) calculate the support of the negative candidate sequences….; wherein the support of NSCs shall be calculated as follows: for a given m-size and n-neg-size negative sequence ns, n = ns = m, if ∀ l-negMSi ∈ 1-negMSns 1≤ i ≤ n, then the support of ns in dataset D is:…”. First, the metes and bounds of “n” regarding “1≤ i ≤ n” is unclear because the claims, nor Applicant’s specification defines the variable “n” in the context of negMS. While the claims recite “n = ns = m”, given ns refers to the negative sequence (and not a particular number), it’s unclear in what way n and m are equal to ns. As such, the metes and bounds of the claims are unclear, if Applicant intends for n to equal to m, which is defined as the length of an m-size negative sequence, then the claims can be amended to remove the limitation of “n = ns = m”, and recite “…1 ≤ i ≤ n, wherein n = m, then the support…”.
Claim 2 is indefinite for recitation of “…then the support of ns in the dataset D is: sup(ns) = sup(MPS(ns)) – N(ORi=1n {B(p(1-negMSi))})”. It’s unclear what “N(ORi=1n {B(p(1-negMSi))}” is intended to represent because “N(ORi=1n …),“B(….)”, and “p(….)” are intended to define because the variables and/or functions are not defined by the claim. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean any equation that determines the support of a negative sequence.
Claim 2 is indefinite for recitation of “…C)…each of a1 -through am are negative elements of an m-size negative sequence, wherein ns’ is all of the positive elements in ns; the sequence consisting of MPS(ns) and a negative element a in ns…”. First, it’s unclear if “an m-size negative sequence” for which each of a1 through a-m are negative elements, is intended to refer to the given m-size negative sequence ns, recited earlier in the claim, or if “an m-size negative sequence” is not required to refer to the m-size negative sequence ns for which the support is being calculated. Furthermore, it’s unclear if the negative sequence ns is intended to comprise only negative elements, or if the negative sequence can comprise both negative and positive elements. For example, claim 2 recites that each of a1 through am for an m-size sequence are negative; however, claim 2 also recites “ns’ is made up of all the positive elements in ns”, which suggests ns contains positive elements in addition to negative elements. As such, the metes and bounds of the claim is unclear. For purpose of examination, the negative sequence is interpreted to contain both positive and negative elements, and “an m-size negative sequence” is interpreted to refer to the given m-size negative sequence ns. The claim should be amended to clarify the contents of a negative sequence ns and how 1-negMS for a negative element at a particular position relates to 1-negMSi, recited earlier in the claims. 
Claim 5 is indefinite for recitation of “…let the time sequences obtained through the transformation of the different DNA sequences be….”. There is insufficient antecedent basis for “the time sequences obtained through the transformation of…”, because neither claim 5 nor claims 4 and 1, from which claim 5 depends, recite obtaining time sequences through a transformation of the DNA sequences. Therefore, it’s unclear if the time sequences obtained through the transformation of DNA sequences is intended to refer to a transformation of the DNA sequences that occurs by the dynamic time warping algorithm or if these time sequences are intended to refer to time sequences that were obtained through some other process. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “wherein the time sequences obtained in the DTW algorithm of the different DNA sequences are…”, such that the time sequences are those obtained in the DTW algorithm applied to the different sequences. Clarification is requested.
Claim 5 is indefinite for recitation of “…two different time sequences, each time sequence corresponding to a single DNA sequence…, and the elements of the time sequence are any number corresponding to the respective position in the sequence”. It’s unclear which time sequence “the time sequence” for which the elements are any number corresponding to the respective position in the sequence, is intended to refer to, given claim 5 recites “the time sequences” and “s1(t) and s2(t) are two different time sequences”. Furthermore, as discussed above, the time sequences are interpreted to be those obtained in the DTW algorithm applied to the different sequences; it’s further unclear if the elements of the time sequence can be any number corresponding to a respective position in the time sequence (e.g. unrelated to the DTW algorithm), or if these values are required to be obtained by the DTW algorithm. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean and “the elements of each time sequence…”, and that each element of the time sequence is a number obtained by the DTW algorithm.
Claim 5 is indefinite for recitation of “…sort the elements according to their time positions and construct a mxn matrix…”. It’s unclear what elements, “the elements” is intending to refer to. For example, it’s unclear if “the elements” is intending to refer to elements within the time sequence s1(t), s2(t), both s1(t) and s2(t), or the elements of some other vector or matrix. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean the elements in s1(t) and s2(t) are sorted.
Claim 5 is indefinite for recitation of “…and construct a mxn matrix Amxn, with each element in the matrix aij = d(si1, sj2) = ….; wherein, in the matrix, s1 and s2 are any number corresponding to the respective position i or j in the sequence…”.  First, it’s unclear what sequence “the sequence” is intended to refer to in the limitation “corresponding to the respective position i or j in the sequence”. Furthermore, claim 5 previously recites that s1 and s2 refer to elements of the time sequences obtained through the transformation of the different DNA sequences, which have been interpreted to be time sequences obtained from the DTW algorithm, as discussed above; furthermore, the claim has been interpreted to mean the elements in s1(t) and s2(t) are sorted. Therefore, it’s unclear if s1 and s2 can be any number corresponding to the respective position in the sequence (e.g. unrelated to the time sequence), or if s1 and s2 are required to be numbers in the respective tine sequence s1(t) and s2(t), such that the matrix is formed from the time sequences s1(t) and s2(t). Furthermore, it’s unclear if each position i and j in s1 and s2, respectively, is intended to refer to the original position in the time sequences s1(t) and s2(t), or if the positions are intended to be the position in the sorted time sequences. As such, the metes and bounds of the claims are unclear. For purpose of examination, the matrix is interpreted to be constructed based on the sorted time sequences s1(t) and s2(t), such that i and j refer to positions in the sorted time sequences. Clarification is requested.
Claim 5 is indefinite for recitation of “…wherein, in the matrix…the set formed by a group of adjacent matrix is referred to as a warping path, which is denoted as W = w1, w2,…,wk, wherein the kth element of W wk = (aij)k , wherein the path fulfills the following conditions: 1) max {m,n} ≤ K ≤ m + m 1; 2) w1 = a11, wk = amn ; 3) for wk = aij, wk-1= ai’j’, if 0 ≤ i-i’ ≤ 1, 0 ≤ j-j’ ≤ 1 are satisfied, then DTW(S1, S2) = min…”. The metes and bounds of the warping path are unclear because the variable “K” is not defined by the claim. As such, it’s unclear if “K” is intended to refer to “k” or if this is a different variable in the claim. As such, the metes and bounds of the claims are unclear. For purpose of examination, the warping path is interpreted to begin and end at a11 and amn in the matrix, as per (2). 
Claim 5 is indefinite for recitation of “…; the dynamic time warping (DTW) algorithm applies the idea of dynamic programming to find the best path with the least warping cost, {D(1,1) = a11 D(i,j) = aij+ min{D(i-1, j-1)…} (XI). It’s unclear if claim 5 is intending the further limit the DTW algorithm used to calculate the distance matrix of claim 4, or if the limitation is exemplary and generally explaining the purpose of a dynamic time warping algorithm but the claim does not require to apply the equation of D(1,1) and D(1,j) to find the best path with the least warping cost. Furthermore, it’s unclear if the warping cost is intended to refer to D(), such that the path with the lowest D(m,n) is intended to be found (i.e. the lowest warping cost), or if the warping cost refers to some other value, As such, the metes and bounds of the claim is unclear. For purpose of examination, the claim language regarding the DTW algorithm and “as shown in…” is interpreted to be exemplary and not required by the claim. If Applicant is merely intending to explain variables and equations that are inherent to a dynamic time warping algorithm being used in the claim, then the claim can be amended to remove such limitations given this is already required when using a dynamic time warping algorithm.  

Response to Arguments
Applicant's arguments filed 26 April 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that Applicant believes the 112 issues are corrected in the amendment (Applicant’s remarks at pg. 1, para. 5).
This argument is not persuasive. While certain claim rejections under 35 U.S.C. 112(b) were resolved by Applicant’s claim amendments, pointed out above, the previous 112(b) rejections in para. [041], [045]-[046], [050], [052]-[053], [055], [058], [060]-[061], and [065]-[070] in the previous Office action were not addressed by the claim amendments for the reasons discussed in the above rejection.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 6-7 under 35 U.S.C 112(d) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 26 April 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 3 and  6-7 under 35 U.S.C 101in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 26 April 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed a method for similarity analysis of DNA. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]. 
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
(1) represent the letters in a DNA sequence with numbers, wherein the letters of the DNA sequence are represented by numbers and then divided into several blocks with the same number of bases, and the several blocks are set as datasets for frequent pattern mining;
(2) utilize a f-NSP algorithm to mine the data sets to obtain maximum frequent positive and negative sequential patterns;
(3) representing the maximum frequent positive and negative sequential patterns graphically, wherein [the representing] includes: constructing a purine pyrimidine graph in a complex plane with the first and second quadrants representing the purines, including A, -,A, G, and -,G, and the third and fourth quadrants representing pyrimidines, including T, -,T, C, and -,C, and wherein the four nucleotides, namely A, G, T, and C, wherein A, G, T and C represent adenine, guanine, thymine and cytosine, respectively, and their corresponding negative sequence unit vectors -,A, -'G, -'T, and -,C are as shown in equations (I) to (VIII):…, where: b and d are non-zero real numbers and b = - d ; A and T are conjugate and 2 2 G and C are also conjugate, namely A = T and C = G. A, T, C, and G represent the actually existing base pairs while 'A, -,T, -,C, and ,G represent the base pairs that should be present but are not present in the DNA sequence, also known as missing base pairs or unit vectors of A, G, T, C and their corresponding negative sequences; the base j3 of a DNA sequence is as shown in the equation (IX):…, where pn refers to any base of the DNA sequence, s(0)=0 and y(j) satisfy the equation (X):…., where: j represents the base type in the nth position in the sequence; and n represents the length of the DNA sequence; and converting the maximum frequent positive and negative sequential patterns into a number sequences with the equation (X); 
(4) calculate a similarity of different DNA sequences, wherein the smaller the similarity is, the more similar the DNA sequences are; and
(5) identifying missing gene segments that trigger underlying disease.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts, and/or mental processes for the following reasons. In this case, converting letters in the DNA sequence to numbers and dividing the DNA sequence into blocks amounts to a mere analysis of data that can be practically performed in the mind (e.g. ACTGATCG -> 1234, 1234). Next, utilizing a f-NSP algorithm to obtain maximum frequent positive/negative sequential patterns, which as described in dependent claim 2, involves analyzing a sequence data set to determine patterns with a length of 1, concatenating the patterns to get candidate sequences with a length of 2, counting the frequency (support) of each of the candidate sequences and comparing it to a threshold, and then outputting sequence patterns with support higher than the threshold, which involves analyzing data and performing data comparisons. Next, representing the maximum positive/negative sequential patterns graphically involves drawing values corresponding to the patterns on a graph according to the representations of the various bases as values in each quadrant of the graph, as recited in the claim, which can be practically performed in the mind aided via pen and paper. Furthermore, applying equations (IX)-(X) to convert the maximum frequent positive and negative sequential patterns into number sequences requires performing addition based on the type of base in each position of each sequence, which can be practically performed in the mind aided with pen and paper. Calculating the similarity of different DNA sequences involves comparing two sequences and calculating a numerical value representing the differences between the two sequences, which can be practically performed in the mind. Last, identifying missing gene segments that trigger underlying diseases involves analyzing a DNA sequence to determine portions of a gene that are missing, and analyzing these portions to determine if they are related to an underlying disease, which amounts to a mere analysis of data. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Furthermore, the limitations of constructing a purine pyramiding graph in a complex plane based on the recited equations, converting the DNA sequences into number sequences based on the recited equations, and calculating the similarity of different DNA sequences further recite a mathematical concept. The limitations in step (3) regarding constructing a purine pyramiding graph based on the recited relationships between each base and the positions in each quadrant of the graph recite a mathematical formula (e.g. -d + bi in VIII), and requires performing a mathematical calculation to construct the graph; similarly, converting the sequences into number sequences by applying equations (IX) and (X) also recite a mathematical formula and mathematical calculation. Furthermore, the broadest reasonable interpretation of calculating the similarity of different DNA sequences includes calculating a distance metric, including a Euclidean distance, as described in Applicant’s specification at para. [0032], which requires performing mathematical calculations (e.g. subtraction). Therefore, this limitation recites a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2 and 4-5 further recite an abstract idea. Dependent claim 2 further recites the mental process of obtaining positive frequent sequences using a GSP algorithm by determining the support of sequence patterns with a length of two and keeping sequence patterns with support above a threshold (step A), generating negative candidate sequences from the positive candidate sequences (step B), and further recites the mental process and mathematical concept of calculating the support of the negative candidate sequences (step C). Dependent claim 4 further recites the mental process and mathematical concept of calculating a distance matrix to indicate the similarity of different DNA sequences. Dependent claim 5 further recites the mental process and mathematical concept of calculating the distance matrix using a DTW algorithm according to the recited algorithm and equations in the claim. Therefore, claims 1-2 and 4-5 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-2 and 4-5 do not recite any elements in addition to the recited judicial exception.  Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2 and 4-5 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Claims 1-2 and 4-5 do not recite any elements in addition to the recited judicial exception.  Therefore, the claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 26 April 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the limitation “identifying missing gene segments that trigger underlying diseases” in claim 1 has been added that should overcome the 101 rejection (Applicant’s remarks at pg. 2, para. 3-4).
This argument is not persuasive. The limitation of “identifying missing gene segments that trigger underlying diseases” recites a mental process, as discussed in the above rejection. The broadest reasonable interpretation of the limitation involves analyzing a DNA sequence to determine that a portion of a gene is missing that contributes to a disease, which can be practically performed in the mind. As such, the claims do not recite any additional elements to be analyzed under Step 2A, prong 2 and Step 2B of the claim that can integrate a recited judicial exception into a practical application or amount to significantly more, respectively. Therefore, the claims are directed to an abstract idea. 

Claim Rejections - 35 USC § 102
The rejection of claims 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (PVTree: A Sequential Pattern Mining Method for Alignment Independent Phylogeny Reconstruction, 2019, Genes, 10(73), pg. 1-11) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 26 April 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (F-NSP+: A fast negative sequential patterns mining method with self-adaptive data storage, 2018, Pattern recognition, 84, pg. 13-27 in view of Kang et al. (PVTree: A Sequential Pattern Mining Method for Alignment Independent Phylogeny Reconstruction, 2019, Genes, 10(73), pg. 1-11) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of claim amendments received 26 April 2022.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Dong et al. in view of Kang et al., as applied to claim 4 above, and further in view of Skutkova et al. (Classification of genomic signals using dynamic time warping, 2013, BMC Bioinformatics, 14(Suppl 10):S1, pg. 1-7) in the Office action mailed 03 Feb. 2022 has been withdrawn in view of claim amendments received 26 April 2022.

Conclusion
No claims are allowed.
Claims 1-2 and 4-5 are free of the art. 
Independent claim 1 has been amended to incorporate the subject matter of claim 3, which was found to be free of the art for the reasons discussed in the Office action mailed 03 Feb. 2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631